Citation Nr: 1206927	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.  

3.  Entitlement to service connection for a low back disorder, to include as secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to service connection for bilateral knee and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Evidence received since the last final decision of record, which denied service connection for a right knee disorder, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material having been received, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  The claim on the merits requires additional development, which is addressed in the remand below.  Therefore, no further development is needed with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran in this case initially filed for service connection within a few years of his separation from active duty.  A 1979 rating decision denied service connection for a right knee disorder on the grounds that the Veteran did not appear for a scheduled VA examination.  Essentially, the administrative determination was that there was not enough evidence of record to make an assessment on the Veteran's claim.  At the time of this adjudication, the Board notes that the Veteran did have in-service treatment for a right knee disorder; however, there does not appear to be evidence of contemporaneous treatment in the late 1970s for a chronic right knee condition.  The Veteran did not appeal this determination, and it became final within a year of notification to him.  

The Veteran has submitted an application to reopen.  In a November 2006 rating decision, the RO determined that new and material evidence did exist to merit a reopening; however, the RO determined that the evidence did not support a grant on the merits.  This action notwithstanding, the Board must make an independent determination on the submission of new and material evidence prior to addressing the merits of the underlying issue of service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board notes that the Veteran has submitted clinical notes from 2001 forward that document treatment of right knee pain.  Indeed, in a 2005 entry, the Veteran complained of an over-30-year history of bilateral knee pain.  Thus, as the RO determined in the statement of the case, this evidence is new and material evidence as it is evidence of current disability. 

Essentially, in 1979, there was no evidence of current right knee disability.  The Veteran had failed to report to a scheduled VA examination.  The recent clinical reports of treatment are new, in that they were not of record at the time of the previous denial, and are material, in that they suggest the presence of current right knee disability.  As such, new and material evidence has been submitted, and the claim will be reopened.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder is reopened; to that extent only, the appeal is granted.  


REMAND

The Veteran's service treatment records show that he was sound at the time of entry into active service.  That is, the Veteran did not report having any musculoskeletal abnormality in the knees or back, and no abnormality was documented upon physical examination.  

In August 1973, the Veteran complained of having experienced a right knee injury.  He was treated by in-service medical personnel, who diagnosed Osgood-Schlatter disease.  Eventually, the Veteran's leg was placed in a cast.  In December 1973, the Veteran fell and broke the cast, requiring a recasting of the leg.   

Essentially, the Veteran contends that he developed a chronic right knee disability as a result of an injury experienced in 1973 while on active duty.  He has alleged that he developed left knee and low back problems resulting from the same fall or, alternatively, that he has developed chronic disability of the low back and left knee as a consequence of a right knee disability.  Recent VA clinical records do document that the Veteran experiences pain in the right knee, left knee, and low back, and he has asserted a history of knee pain dating back to his active service.  

In light of the evidence of in-service treatment and current disability, a VA orthopedic examination of the right knee is necessary.  Similarly, because the left knee and back claims are, in part, secondary to the right knee, examinations are also necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA orthopedic examination for the purposes of determining the nature and etiology of any current right knee, left knee, and low back disability.  In this regard, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee, left knee, and low back disability was caused by the right knee injury in 1973.  If right knee disability is shown to be due to injury in service, the examiner should provide an opinion as to whether it is at least as likely as not that any left knee or low back disability was caused or worsened beyond the natural course of the disease process by the right knee disability.  A rationale must accompany any conclusions.  

3.  Following the directed development, readjudicate the issues on appeal.  Should the claims not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claims to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


